NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSWAL ASAEL PONCE,                              No.    20-70252

                Petitioner,                     Agency No. A201-680-828

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 6, 2021**
                                  Portland, Oregon

Before: M. MURPHY,*** PAEZ, and BENNETT, Circuit Judges.


      Oswal Ponce seeks review of a decision by the Board of Immigration

Appeals (“BIA”) dismissing his appeal from an immigration judge’s (“IJ”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
denial of asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Exercising jurisdiction under

8 U.S.C. § 1252, we deny in part and dismiss in part Ponce’s petition.

      We review “de novo the BIA’s determinations on questions of law and

mixed questions of law and fact.” Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We review for substantial evidence the BIA’s factual

findings. Id. at 1241–42. Under this standard, “[t]he BIA’s factual findings

are conclusive unless any reasonable adjudicator would be compelled to

conclude to the contrary.” Villavicencio v. Sessions, 904 F.3d 658, 663–64

(9th Cir. 2018) (internal quotation marks omitted). We review for

substantial evidence the decision that an applicant failed to establish past

persecution or the existence of a well-founded fear of future persecution.

Karapetyan v. Mukasey, 543 F.3d 1118, 1124–25 (9th Cir. 2008) (citing

I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992)). The same standard

applies to the determination that an applicant has failed to demonstrate it is

more likely than not he would be tortured if returned to his country of

origin. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014).

      1. Ponce asserts the BIA erred in resolving his request to take

administrative notice. He argues the BIA ignored his request, leaving it




                                       2
unresolved. Alternatively, assuming the BIA denied the request, he asserts

it abused its discretion. Neither aspect of his argument has merit.

      In contrast to Ponce’s assertion, the BIA resolved his request that it

take administrative notice. The BIA stated that, as an appellate body, it

lacked authority to consider new evidence bearing on the factual question

whether Ponce has a well-founded fear of persecution should he be returned

to Honduras. The BIA concluded Ponce’s request to take administrative

notice fell outside the parameters of the governing rule and BIA precedent

by attempting to create a new record upon which to judge the IJ’s factual

determinations.

      The BIA did not abuse its discretion in so ruling. Ponce does not cite

any authority indicating the BIA must take notice of hundreds of pages of

documentary evidence, almost all of which was available to him at the time

of his asylum hearing. Nor do the cases cited by Ponce in his appellate brief

aid his cause. In both, a court ruled the BIA could take administrative

notice of essentially one fact: the government in the asylum seeker’s

country of origin had changed, making a claim of potential future

persecution less likely. de la Llana-Castellon v. I.N.S., 16 F.3d 1093, 1097

(10th Cir. 1994); Kaczmarczyk v. I.N.S., 933 F.2d 588, 593–94 (7th Cir.

1991). Because the question whether an asylum applicant will suffer


                                       3
persecution if returned to his country of origin is one of fact, Elias-

Zacarias, 502 U.S. at 481, and because the BIA is precluded by regulation

from making factual determinations on appeal, 8 C.F.R. § 1003.1(d)(3)(iv),

the BIA did not abuse its discretion when it denied Ponce’s request to take

judicial notice of evidence bearing exclusively on that factual question. 1

      2. The administrative record does not compel a finding that Ponce

faced past harm that rose to the level of past persecution. Nagoulko v.

I.N.S., 333 F.3d 1012, 1015 (9th Cir. 2003). To constitute past persecution,

harm must be sufficiently severe. Id. at 1016. Discrimination on account of

a protected ground does not necessarily compel a finding of “persecution.”

Id. Although Ponce faced discrimination from an aunt, two other aunts

supported him, his mother’s treatment of him was “excellent,” and his

biological father treated him with love. While Ponce experienced

discriminatory and extortionate interactions with gang members, the

violence he suffered amounted to minor assaults with no apparent need for

medical treatment and no reports to the authorities. Such events “do not

evince actions so severe as to compel a finding of past persecution.” Hoxha


      1
            Because Ponce’s claim of a “pattern and practice” of persecution
against homosexuals in Honduras heavily depended on the newly submitted
documentary evidence, the BIA did not err in failing to address that strand
of Ponce’s asylum/withholding request.


                                       4
v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). Ponce also faced insults

and discrimination from those same gang members. Persecution is,

however, an “extreme concept [which] does not include every sort of

treatment our society regards as offensive.” Gu v. Gonzales, 454 F.3d 1014,

1019 (9th Cir. 2006). While such slurs and harassment are offensive, they

do not compel a finding of past persecution even when considered with the

other assaults.

      3. Absent the presumption that flows from a finding of past

persecution, the record evidence does not compel a finding that Ponce has a

well-founded fear of future persecution. The lack of evidence of any

particularized threat renders speculative Ponce’s claim of a likelihood of

future persecution if returned to Honduras. Nagoulko, 333 F.3d at 1018.

The evidence of a likelihood of future harm consisted of Ponce’s opinion

based on times when the gang members or other unknown criminals on the

street referenced his perceived sexual orientation. He testified gangs

harmed people in general and concluded “they would discriminate against

me because . . . I am homosexual.” Such a fear of generalized crime and

discrimination does not compel a finding of a reasonable possibility of

future persecution. The only other record evidence was a country-

conditions report submitted by DHS that reflected ongoing discrimination


                                      5
against homosexual individuals and a rape of a homosexual individual by

security forces. This documentary evidence, however, does not compel the

conclusion Ponce, personally, would be subject to conduct amounting to

persecution if returned to Honduras. See Kotasz v. I.N.S., 31 F.3d 847, 851–

52 (9th Cir. 1994).2

      4. Ponce did not request CAT protection in his application for asylum

and withholding of removal. Nevertheless, the IJ considered, sua sponte,

whether Ponce was entitled to such relief and concluded he was not. In his

petition for review, Ponce asserts the IJ’s findings are insufficiently

detailed. Ponce did not, however, raise this assertion before the BIA.

Indeed, he did not reference CAT protection in his brief to the BIA.

Although, the IJ’s determination that Ponce is not entitled to CAT relief is

likely preserved for appeal, Parada v. Sessions, 902 F.3d 901, 914 (9th Cir.

2018), the subsidiary question of whether the IJ’s factual findings are

sufficiently detailed is unexhausted and beyond this court’s review. Zhang

v. Aschroft, 388 F.3d 713, 721 (9th Cir. 2004) (per curiam).


      2
             “A failure to satisfy the lower standard of proof required to
establish eligibility for asylum . . . necessarily results in a failure to
demonstrate eligibility for withholding of deportation.” Pedro-Mateo v.
I.N.S., 224 F.3d 1147, 1150 (9th Cir. 2000) (citation omitted). Thus,
Ponce’s challenge to the BIA’s rejection of his request for withholding of
removal also fails.


                                       6
      Ponce’s substantive challenge to the BIA’s determination that he is

not entitled to CAT relief is not meritorious. Ponce argues the country-

conditions report submitted to the IJ by DHS compels the finding that he is

more likely than not to be tortured by the government, or with its

acquiescence, if he were returned to Honduras. That report states, in

relevant part, that, police and military forces, in line with general societal

discrimination, “harassed and abused” homosexuals. It further notes that

“[o]ne international NGO reported that five members of the [military] in

uniform allegedly assaulted and raped a gay man.” Ponce, however,

testified he never had any negative interactions with the police and there is

no record evidence Ponce had any interaction with the military. Thus, the

record evidence does not compel the conclusion Ponce would be tortured if

returned to Honduras.

      Petition For Review DENIED in part and DISMISSED in part.




                                        7